Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-9 are allowed over the closest references cited below.

The present invention is drawn to a metal-ligand complex represented by the chemical formula shown below, wherein M is a group 4 transition metal, R′ and R″ are (C1-C20) alkyl, R1 and R2 are independently halogen, (C1-C20) alkyl, (C1-C20) alkoxy, or halo(C1-C20) alkyl, R3 is a straight chain (C8-C20) alkyl, and m is an integer of 2 to 4.  

                              
    PNG
    media_image1.png
    182
    349
    media_image1.png
    Greyscale

A further embodiment of the invention is a catalyst composition comprising the metal-ligand complex and a cocatalyst.  Another embodiment is a method for preparing an ethylene-based polymer comprising polymerizing ethylene or ethylene and alpha olefin in the presence of the catalyst composition.  See claims for full details.

	Klosin et al. (US 2013/0144018; US 9,029,487) discloses a series of compounds represented by the general formula shown below, left.  A representative compound is shown below, right.  Reference teaches that substituents R7d and R7c are independently C1-C40 hydrocarbyl, and 

         
    PNG
    media_image2.png
    197
    291
    media_image2.png
    Greyscale
                
    PNG
    media_image3.png
    219
    345
    media_image3.png
    Greyscale


are preferably C4-C10 hydrocarbyl.  In cases where substituents are C8 hydrocarbyl, i.e., octyl, the 

substituent is 1,1-dimethylpentan-1-yl or 2,4,4,-trimethylpentan-2-yl (tertiary octyl, (CH3)3CCH2C(CH3)2–).  Figures 5 to 12 and examples disclose symmetric compounds in which substituents R7d and R7c are a branched 2,4,4,-trimethylpentan-2-yl group but not a linear n-octyl group, as required by structural requisites set forth in instant claims.  The reference as a whole, points to compounds containing substituents R7d and R7c that are a branched C8 hydrocarbyl group, and one of ordinary skill in the art would not have found it obvious to prepare claimed metal-ligand complexes containing a straight chain (C8-C20) alkyl group.  
	
	The following references show the state of the art with respect to bisphenolate complexes.  References disclose compounds in which substituents R7d and R7c are a branched 2,4,4,-trimethylpentan-2-yl group.  Claimed compounds in which substituents R7d and R7c are a straight chain (C8-C20) alkyl group are not obvious based on the teachings of the references.    
	
Klosin et al. (US 8,609,794)		Demirors et al. (US 9,527,940)
Klosin et al. (US 9,751,998)		Demirors et al. (US 9,527,941)
Klosin et al. (US 9,605,098)		Ewart et al. (US 9,975,975)
	Fontaine et al. (US 10,351,646)	Fontaine et al. (US 10,526,431)
	Fontaine et al. (US 10,450,394)	Fontaine et al. (US 10,519,260)
	Fontaine et al. (US 10,647,797)	

	Patton et al. (US 11,208,502) teaches a catalyst compound shown below in which substituents R7d and R7c are described as octyl, C8H17, with no specificity to structure.  The catalyst compound lacks two t-butyl substituents on each of the carbazolyl groups as required by structural parameters set forth in instant claims.   
                                          
    PNG
    media_image4.png
    170
    249
    media_image4.png
    Greyscale



	Fontaine et al. (US 11,401,354) discloses a transition metal complex having a bisphenolate ligand framework containing two n-octyl groups.  The compound lacks the substituted carbazolyl groups and alkylene bridging group as required by structural features set forth in instant claims.

                                          
    PNG
    media_image5.png
    187
    294
    media_image5.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 31, 2022